      Case 3:20-cr-00274-N Document 30 Filed 03/05/21           Page 1 of 3 PageID 435



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

 UNITED STATES OF AMERICA                         §
                                                  §
 v.                                               §             Crim. Action No. 3:20-CR-00274-N
                                                  §
 WILHAN MARTONO (1)                               §

                            AMENDED PRETRIAL ORDER

         Before the Court is the Defendant’s Agreed Motion for Continuance filed March 5,

2021. The Court finds that the ends of justice served by a continuance outweigh the best

interests of the public and the defendant in a speedy trial for the reasons stated in the motion

and therefore grants the requests for continuance as requested. The failure to grant a

continuance in this case would deny defendant’s counsel the reasonable time necessary for

effective preparation taking into account the exercise of due diligence. By taking into

account the exercise of due diligence by defense counsel, a continuance of the duration

granted by this order is necessary for effective preparation by defense counsel.

         1.    This case is set for trial on this Court’s one-week docket beginning July 26,

2021. Any potential conflicts must be called to the attention of the Court in writing within

ten (10) days from the date of this Order. The parties shall comply with the Federal Rules

of Criminal Procedure and the Local Criminal Rules of this Court except as expressly

modified by this Order.

         2.    The government shall provide full discovery to each defendant in accordance

with Rule 16(a), Fed. R. Crim. P. thirty-five (35) days before trial, and each defendant



AMENDED PRETRIAL ORDER – PAGE 1
   Case 3:20-cr-00274-N Document 30 Filed 03/05/21            Page 2 of 3 PageID 436




shall provide full discovery to the Government twenty-eight (28) days before the trial in

accordance with Rule 16(b).

         3.   The Government shall in accordance with Brady v. Maryland, 373 U. S. 83

(1963), provide each defendant with all of the exculpatory evidence it possesses concerning

that defendant thirty-five (35) days before trial.

         4.   The Government shall provide each defendant with all Jencks Act material

(18 U.S.C. § 3500) on the day prior to the testimony of the witness to whom such material

relates. The defendant shall do likewise.

         5.   All pretrial motions shall be filed twenty-one (21) days before trial and they

must comply with Local Rule 47.1.

         6.   The Government’s response to the pretrial motions shall be filed fourteen

(14) days before trial and any reply by the defendant(s) shall be filed ten days (10) before

trial.

         7.   The Government’s pretrial material shall be filed ten days (10) before trial.

The defendant’s pretrial material shall be filed seven (7) days before trial. Specifically,

pretrial material shall include:

         a.   A list of witnesses shall be filed by each party– which divides the persons
              listed into groups of “probable witnesses,” “Possible witnesses,” “experts”
              and “record custodians”; which states name and address of each witness; and
              which contains a brief narrative summary of the testimony to be covered by
              each witness. (Modification of Local Rule 16.1(b)).

         b.   A list of exhibits and designations of portions of depositions. All
              documentary exhibits offered by the Government shall be submitted on
              CD at the conclusion of the trial.


AMENDED PRETRIAL ORDER - PAGE 2
   Case 3:20-cr-00274-N Document 30 Filed 03/05/21             Page 3 of 3 PageID 437




       c.     Requested jury instructions and motions in limine and any proposed voir dire
              questions which the court is requested to ask during its examination of the
              jury and proposed findings in non-jury cases.

       8.     A final pretrial conference in this case is set for July 23, 2021, at 10:00 a.m.

Lead counsel must attend the pretrial conference. All pretrial motions will be heard and

resolved at that time and procedures for trial will be discussed. The defendant(s) need not

be present at the pretrial conference in a jury trial. Jury selection will begin the following

week; bench trials will begin immediately following the pretrial conference.

       9.     Counsel should direct any questions regarding this Order to Carla Moore,

Court Coordinator, at 214-753-2706.



       Signed March 5, 2021.




                                                              David C. Godbey
                                                         United States District Judge




AMENDED PRETRIAL ORDER - PAGE 3
